UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6514


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT ISADORE RICHARDSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:05-cr-00040-GMG-1)


Submitted: December 9, 2019                                        Decided: June 2, 2020


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Robert Isadore Richardson, Appellant Pro Se. Jeffrey Akira Finucane, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Isadore Richardson appeals from the district court’s denial of his motion for

a reduced sentence under the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222. Although Richardson pled guilty to possessing with intent to distribute 16.2

grams of cocaine base, he stipulated at sentencing to being responsible for 140 grams of

the drug and was sentenced based on that quantity to 210 months’ imprisonment. In

denying Richardson’s motion for a reduced sentence under the First Step Act, it is not clear

from the record whether the district court reasoned that he was not sentenced for a “covered

offense” within the meaning of the Act, based on the quantity of drugs for which he was

held accountable at sentencing, and therefore was not eligible for a reduction; or whether

the court accepted that Richardson was eligible for a reduction but summarily denied it,

without considering the § 3553(a) sentencing factors, on the grounds that his advisory

Guidelines range would remain unchanged. Either resolution, however, would amount to

error, in light of our reasoning in United States v. Wirsing, 943 F.3d 175, 185–86, No. 19-

6381, 2019 WL 6139017 (4th Cir. Nov. 20, 2019), and United States v. Chambers, 956

F.3d 667, 674, No. 19-7104, 2020 WL 1949249 (4th Cir. Apr. 23, 2020), respectively.

Accordingly, we vacate and remand for further proceedings consistent with our reasoning

in Wirsing and Chambers. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                            VACATED AND REMANDED



                                             2